Per Curiam.

Transferred to the Circuit Court of Appeals for the First Circuit upon the authority of (1) act of September 14, 1922, c. 305, 42 Stat. 827; (2) Aspen Mining & Smelting Co. v. Billings, 150 U. S. 31, 37; Brown v. Alton Water Co., 222 U. S. *682325, 332-333; Metropolitan Water Co. v. Kaw Valley Drainage District, 223 U. S. 519, 522; Union Trust Co. v. Westhus, 228 U. S. 519, 522-523; Shapiro v. United States, 235 U. S. 412, 416.
Messrs. William Harold Hitchcock and John A. Sullivan for defendant in error in support of the motion.
Mr. Robert H. Holt for plaintiff in error in opposition to the motion.